DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-7, 16, 17 and 40-45 have been amended, claims 20, 23, 25, 27, 29 and 37 remain withdrawn; and claims 1, 2, 4-7, 16, 17 and 40-45 remain under consideration in the application.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 4-7, 12, 16 and 40-45 are rejected under 35 U.S.C. 103 as being 
unpatentable over Guest (US Patent No. 9,416,430).
Regarding claims 1 and 40, Guest teaches  and apparatus (10, see figure 2A and column 5, lines 62-67) for moving molten metal comprising: a furnace or a container (12, see figure 2A and column 5, lines 62-67)  having a main furnace chamber (14, see 
 Guest also in figures 8B-8D, 9A and 9B shows substantially the same matching manner in which the electromagnetic mover (24) is in alignment with the angled front wall (18) of the molten metal extraction port (16) such that the primary axis along which the molten metal moves (see the arrow showing the motion of the molten metal as depicted in figures 8B-8D, 9A and 9B) is inclined to at least one vertical plane in the same manner as claimed. 
Guest, eventhough is silent with respect to the direction of the maximum linear 
force generated by the electromagnetic mover, however since Guest teaches substantially all aspects of the claimed apparatus to include similar alignment or orientation between the primary axis of the electromagnetic mover and the  motion axis of the molten metal, it would reasonably be expected and/or obvious to one of ordinary skill in the art that the primary motion axis of the electromagnetic mover of Guest would be aligned along the direction of the maximum linear force generated by the electromagnetic mover in the same way as claimed.

             Regarding claims 4 and 42, Guest in figures 2A, 2B 8B-8D, 9A and 9B shows the primary motion axis of the electromagnetic mover (24) being inclined relative to a vertical or a vertical wall of the furnace main chamber (14) in a first plane such that at a reclined position away from the furnace main chamber (14) its upper part would be further from the furnace main chamber than its lower part in the same way as claimed. 
        Regarding claims 5, 43 and 45, Guest in figures 2A, 2B 8B-8D, 9A and 9B shows  the primary motion axis of the electromagnetic mover (24) inclined relative to the vertical in a first plane at about 55° (which lies within the claimed range of between 20° and 65° (see column 6, lines 4-15, also see figures 2A, 2B 8B-8D, 9A and 9B); and since the second plane is parallel to the first plane the same angular inclination would be expected with relative to the second plane.  
	Regarding claims 6 and 44, Guest in figures 2A, 2B 8B-8D, 9A and 9B shows an 
electromagnetic induction unit (24) whose primary motion axis is inclined relative to the vertical, but with respect to the limitation calling for “the primary motion axis is inclined relative to the vertical in a second plane due to the electromagnetic mover being rotated 
from the vertical, the electromagnetic mover being inclined such that the upper part of 
the electromagnetic mover is to the left side or right side of the front wall of a container and a lower part of the electromagnetic mover is to the other of the right side or the left side of the front wall of the container” is not particularly taught by Guest, but said structural limitations of the claim. Also see MPEP 2114.II.  
	Regarding claim 7, Guest in in figures 2A, 2B 8B-8D  for example shows the primary motion axis of the electromagnetic mover (24) to be inclined relative to the vertical in the first plane between 30° to 66° (overlaps with the claimed range of 3° and 50°), and since the second plane is parallel to the first plane the same angular inclination would be expected with relative to the second plane (see column 6, lines 4-15).  
            Regarding claim 12, Guest teaches an electromagnetic induction unit (24) configured such that a linear force generated is directed upward along the primary motion axis (see column 3, lines 35-45, column 4, lines 63-67, column 5, lines 1-8 and column 6, lines 39-55).  
	     Regarding claim 16, Guest teaches an apparatus in which the 
mounting frame allows for movement of the electromagnetic mover to vary the extent to which the electromagnetic mover is reclined in the first plane relative to the vertical (see column 3, lines 35-45, column 4, lines 63-67, column 5, lines 1-8 and column 6, 
lines 39-55); and since the second plane is parallel to the first plane the same angular reclination would be expected with relative to the second plane
	Regarding claim 41, Guest teaches an apparatus in which the longitudinal axis 


Response to Arguments
7.	Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive.
	Applicant argues that Guest does not disclose an induction unit being inclined relative to a vertical axis such that the primary motion axis is inclined relative to a vertical axis in two different planes as recited in claims 1 and 40.
In response it is noted that, eventhough, Guest is silent with respect to the electromagnetic mover or induction unit being inclined relative to a vertical axis such that the primary motion axis is inclined relative to a vertical axis in two different planes, however since Guest teaches substantially all aspects of the claimed apparatus to include similar orientation of the induction unit to the wall of the furnace, inclination relative to a vertical axis; and  the orientation between the primary axis of the electromagnetic mover and the  motion axis of the molten metal, it would reasonably be expected and/or it would necessarily flow, absent any evidence to the contrary, that primary motion axis of the induction unit of Guest would in the same manner as claimed be inclined relative to the vertical axis in two different planes. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 

CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733